DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 11/24/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 8-13, 16-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1) and further Hauser et al (US 2005/0048856 A1). 
Eberle disclosed [title] antiperspirant-treated under arm pads comprising at least one antiperspirant active ingredient [0002], a deodorizing component and a scenting element [claims 9-10]. Said pads further comprised a plurality of pores [claim 11], wherein said pores were coated with an antiperspirant solution [0028] having a diluent [0022]. Pads containing non-woven material were taught [0013].
In some preferred embodiments [0012] of Eberle, the antiperspirant was aluminum zirconium chlorohydrate (e.g., film-forming component).
Eberle differs from claim 1 in that, although Eberle disclosed one or more antiperspirants, where aluminum zirconium chlorohydrate was disclosed as preferred, Eberle did not specifically exclude film-forming components, as recited in claim 1. Further, although Eberle generally disclosed a deodorizing component, Eberle did not specifically teach a body odor inhibitor that included a fruit acid, amounts thereof, and a probiotic, as instantly recited.
	Wahlstam et al taught aluminum-free antiperspirant/deodorant compositions comprising high concentrations of ionizable halide salts soluble in water [title, abstract and page 1, Field of Invention]. Conventional antiperspirant/deodorant products typically use aluminum-based salts as the active ingredients to control perspiration and malodor. The most frequently used antiperspirant aluminum salts include aluminum zirconium chlorohydrate [page 1, lines 26-33].

The application of aluminum salts may lead to skin irritation, since some people are allergic to aluminum and may develop contact dermatitis when exposed to those products. Furthermore, aluminum salts may also react with sweat to create irreversible stains on clothing [page 2, lines 11-21].
Accordingly, there is a need for antiperspirant/deodorant compositions with zero levels of aluminum, which have uncompromised antiperspirant/deodorant efficacy. Wahlstam provided an aluminum-free antiperspirant/deodorant composition that was at least as efficient as conventional antiperspirant/deodorant compositions containing aluminum salts, in terms of controlling perspiration and preventing or eliminating body odors. Said compositions of Wahlstam were mild to the skin and did not have the problems associated with conventional antiperspirant/deodorant compositions containing aluminum salts [page 3, lines 6-19 and at page 5, lines 13-19]. 
It would have been prima facie obvious to one of ordinary skill in the art to substitute Ederle’s aluminum zirconium chlorohydrate with Wahlstam’s antiperspirant (e.g., ionizable halide salts). An ordinarily skilled artisan would have been so motivated, because aluminum chlorohydrate is a neurotoxin; causes DNA damage; creates irreversible stains on clothing; and, leads to skin irritation [Wahlstam; page 2, lines 11-21]. 

Eberle, in view of Wahlstam, did not specifically teach a body odor inhibitor that included a fruit acid, amounts thereof, and a probiotic, as instantly recited.
However, Reindl disclosed [abstract] microorganisms that were able to suppress the production of malodorous compounds by axillary bacteria. Also described were compositions comprising such microorganisms, as well as the use of the said microorganisms in cosmetic applications. The microorganisms were disclosed as probiotic [0058]. The actives (e.g., microorganisms) were mixed with alpha-hydroxyl acids, wherein the alpha-hydroxy acids supplemented or enhanced the actions of said actives [0115]. Microorganisms were included in solution at up to 0.001 % to 99.999 % (e.g., up to 99.999 % to 0.001 % other ingredients) [0116].
Since Eberle disclosed under arm pads generally comprising deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include probiotics mixed with alpha-hydroxy acids within the teachings of Eberle. An ordinarily skilled artisan would have been so motivated, because probiotics suppress the production of malodorous compounds by axillary bacteria, as taught by Reindl [Reindl; abstract and at 0058].

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a probiotic for incorporation into a composition, based on its recognized suitability for its intended use as a suppressor of malodorous compounds by axillary bacteria, as taught by Reindl.
Although the combination of Eberle, Wahlstam and Reindl taught alpha-hydroxy acids, the combination did not specifically teach the said ingredients, and amounts thereof, as inhibiting body odor, as recited in claims 1 and 8-9. 
Hauser disclosed non-woven material [abstract] containing active ingredients having deodorizing properties, said ingredients including citric and tartaric acids (e.g., alpha-hydroxy acids) [0299]. Active ingredients were taught at 0.01-10 % [0292].
Since Eberle, Wahlstam and Reindl disclosed under arm pads generally comprising alpha-hydroxy acids mixed with deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include citric and tartaric acids within the teachings of Eberle, Wahlstam and Reindl. An ordinarily skilled artisan would have been motivated by Hauser’s teachings of citric and tartaric acids as active ingredients having deodorizing properties [Hauser; 0299].
prima facie obvious to select citric and tartaric acids for incorporation into a composition, based on their recognized suitability for the intended use as deodorizing active agents, as taught by Hauser. It is prima facie obvious to use citric and tartaric acids at 0.01-10 % because at the said amounts, the ingredients were active against odors, as taught by Hauser.
The instant claim 1 recites 3-6 % fruit acid. 
The instant claim 10 recites 4-5 % fruit acid.
Hauser taught citric and tartaric acids, as active ingredients, where active ingredients were taught at 0.01-10 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Eberle, Wahlstam, Reindl and Hauser read on claims 1 and 10.
Claims 2 and 20-22 are rendered prima facie obvious because Eberle disclosed rubbing the armpit area [0011].
Claims 3 and 17 are rendered prima facie obvious because Eberle disclosed rayon [0013].
Although Eberle disclosed a solution containing a diluent, as previously discussed, Eberle did not specifically disclose water, as recited in claim 6.
However, Reindl disclosed formulating the microorganisms with cosmetically acceptable carriers (e.g., a diluent) [0079], inclusive of water [0089].
It would have been prima facie obvious to one of ordinary skill in the art to include water within Eberle. An ordinarily skilled artisan would have been motivated to include a cosmetically acceptable carrier of the actives. In the instant case, it is prima facie obvious to select water for incorporation into a composition, based on its recognized suitability for the intended use as a diluent, as taught by Reindl [Reindl; 0089].
Lactobacillus [0040, 0059] and fermentative bacteria [0040-0041]. The motivation to combine Eberle with Reindl was previously discussed. 
Claim 16 is rendered prima facie obvious because Eberle did not disclose a non-essential oil fragrance.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argued that the cited references do not teach or suggest at least one fruit acid present at 3-6 %.
The Examiner disagrees. Hauser taught citric and tartaric acids, as active ingredients, where active ingredients were taught at 0.01-10 % [0292 and 0299]. A prima facie case of obviousness exists because of overlap, as discussed above.

Applicant argued that the cited references do not teach or suggest solutions free from film-forming components.
The Examiner disagrees. Wahlstam et al taught aluminum-free antiperspirant/deodorant compositions comprising high concentrations of ionizable halide salts soluble in water [title, abstract and page 1, Field of Invention]. The skilled artisan would be motivated to substitute Eberle’s aluminum zirconium chlorohydrate, motivated by Wahlstam’s teachings that there is a need for antiperspirant/deodorant compositions with zero levels of aluminum.
Applicant argued patentability of the dependent claims, based upon dependency.
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Alemany et al (USP 6,203,810 B1).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Although Eberle disclosed a deodorizing antiperspirant pad, it does not appear that Eberle disclosed dimensions of the said pad, as recited in claims 4-5.
Alemany disclosed [title] breathable perspiration pads having odor control. Typically, the dimension, flexibility, size and shape of the pad depends on the intended location of the pad on the body, and can be easily adapted by the skilled man, dependent on the end use. Useful dimensions were disclosed as 150 mm and 100 mm [col 9, line 65 to col 10, line 10]. Typically, underarm pads are 5-400 gm-2 [col 6, lines 16-26].
Since Eberle disclosed deodorizing antiperspirant pads, it would have been prima facie obvious to one of ordinary skill in the art to manufacture Eberle’s pads as taught by Alemany. An ordinarily skilled artisan would have been so motivated because typical underarm pads are 5-400 gm-2, and are useful at 150 mm and 100 mm, as taught by Alemany [Alemany; col 6, lines 16-26 and col 9, line 65 to col 10, line 10].
-2; 150 mm and 100 mm. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argued patentability of the dependent claims, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of view of Cawkwell et al (WO 01/08658 A1).
The 35 U.S.C. 103 rejection over Eberle, in view of Wahlstam, Reindl and Hauser, was previously discussed.
Although the combined Eberle, Wahlstam, Reindl and Hauser taught alpha-hydroxy acids, the combination was silent glycolic acid and the saturation point of fruit acids, as recited in claims 7 and 15.
Cawkwell taught disposable personal skin care articles comprising a nonwoven layer [abstract] and from about 10 % to about 1000 % of alpha-hydroxy acids, including 
Since Eberle, Wahlstam, Reindl and Hauser taught absorbent pads containing alpha-hydroxy acids, it would have been prima facie obvious to one of ordinary skill in the art to include the ingredients at 10-1000 %, as taught by Cawkwell. An ordinarily skilled artisan would have been motivated to include a skin treating agent, as taught by Cawkwell [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 38, lines 21-25].
An ordinarily skilled artisan would have been motivated to include glycolic acid at 10-1000%, because at said amounts, the ingredient is effective as a skin treating agent, as taught by Cawkwell [page 4, lines 3-5; page 20, lines 16-23; page 25, line 17; page 38, lines 21-25].
Claim 15 recites at least about 500 % fruit acid. Cawkwell taught glycolic acid at 10-1000 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argued patentability of the dependent claims, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Sweatman et al (https://www.ursamajorvt.com/blogs/the-blog-cabin/11-steps-to-find-the-best-all-natural-deodorant).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Although Eberle generally disclosed deodorizing components, as discussed, Eberle did not specifically disclose saccharomyces ferment, as recited in claim 14.
Sweatman taught that saccharomyces ferment protects against underarm odor, by eliminating and neutralizing odors, in deodorant compositions [section 2].
Since Eberle disclosed under arm pads generally comprising deodorizing components, it would have been prima facie obvious to one of ordinary skill in the art to include saccharomyces ferment within the teachings of Eberle. An ordinarily skilled artisan would have been so motivated, because saccharomyces ferment protects against underarm odor, by eliminating and neutralizing odors in deodorant compositions, as taught by Sweatman [Sweatman; section 2].
In the instant case, it is prima facie obvious to select saccharomyces ferment for incorporation into a composition, based on its recognized suitability for its intended use as a deodorizing agent, as taught by Sweatman.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argued patentability of the dependent claims, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle et al (US 2004/0258903 A1), in view of Wahlstam et al (WO 2016/089288 A1), further in view of Reindl et al (US 2008/0247993 A1), further Hauser et al (US 2005/0048856 A1) and further in view of Briseboi et al (USP 6,685,020 B2).
The 35 U.S.C. 103 rejection over Eberle, Wahlstam, Reindl and Hauser was previously discussed. 
Eberle did not disclose packaging, as recited in claims 18-19.
Briseboi disclosed [abstract] a receptacle containing a plurality of sanitary absorbent articles that were individually packaged. Sanitary absorbent articles are made available to the consumer in receptacles containing a plurality of said articles. The sanitary articles, held in a receptacle, either a cardboard box or a bag of plastic material, are individually packaged. This feature allows the user to transport the article outside the protective environment of the receptacle, such as in a purse or pocket, while keeping it free from dirt, stains or impurities [col 1, lines 30-40].
.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant argued patentability of the dependent claims, based upon dependency.
The Examiner disagrees. Patentable subject matter has not been identified in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/           Primary Examiner, Art Unit 1612